Case 19-14648-jkf     Doc 52   Filed 04/20/20 Entered 04/20/20 10:03:58     Desc Main
                               Document      Page 1 of 2

                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE:                                  :      CHAPTER 13

Dennis & Ericka Morales
        DEBTOR                         :    BKY. NO. 19-14648JKF13

                           MOTION TO MODIFY DEBTOR'S
                       CHAPTER 13 PLAN AFTER CONFIRMATION

   1.      Debtor filed for protection under Chapter 13 on July 25, 2019.

   2.      The Chapter 13 plan was confirmed March 18, 2020.

   3.      Debtor’s base amount is $62,484 with monthly payments of $1,046.

   4.      Debtor has already paid $7,000 to the trustee.

   5.      Debtor has been adversely affected financially by the pandemic and
         seek to modify their plan after confirmation pursuant to the Cares Act.

   6.      Both debtors’ have lost their jobs and are currently unemployed.

   7.      Debtor seeks to extend the plan to a 7-year plan from filing and has
         separately filed a modified plan as follows;

                       $ 7,000 total through April 2020.
                       $ 751 for 75 months from May 2020 to July 2026
                       $ 63,325

   8.      The modified plan is supported by the attached amended schedules I
         and J.

   9.      The amended plan does not adversely affect the unsecured creditors
         as the base amount was adjusted to satisfy supplemental attorney fees
         and the change in trustee commission due to this extra funding.


  WHEREFORE, Debtor prays that the Motion to Modify Plan be approved.

                                            Respectfully submitted,

Date: April 20, 2020                        __________S/____________________
                                            MICHAEL A. CATALDO, ESQUIRE
                                            CIBIK & CATALDO, P.C.
Case 19-14648-jkf   Doc 52   Filed 04/20/20 Entered 04/20/20 10:03:58   Desc Main
                             Document      Page 2 of 2

                                        1500 Walnut Street, Ste. 900
                                        Philadelphia, PA 19102
